Citation Nr: 1611155	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-45 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected headaches prior to August 6, 2010, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for bowel and bladder disorders, to include as secondary to service-connected spine disability.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected low back pain.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected cervical spine degenerative disc disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for the Veteran's headaches and assigned an initial evaluation of 10 percent, effective January 29, 2007.  

In June 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In an August 2011 rating decision, the RO increased the evaluation for the Veteran's headaches to 30 percent, effective August 6, 2010.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2014, the Board issued a decision denying entitlement to an initial evaluation in excess of 10 percent for service-connected headaches prior to August 6, 2010, and in excess of 30 percent thereafter, as well as service connection for a right hernia, a right knee disorder, and initial compensable evaluations for a right ear scar, sinusitis, and hemorrhoids.  In that decision, the Board also remanded the issues of entitlement to service connection for bowel and bladder disorders, and evaluations in excess of 20 percent for low back pain and cervical spine DDD.  
Subsequently, the Veteran appealed, in part, the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Partial Remand (JMR), the Court vacated the December 2014 decision with regard to the Board's denial of an initial evaluation in excess of 10 percent for service-connected headaches prior to August 6, 2010, and in excess of 30 percent thereafter and remanded the matter to the Board for compliance with the terms of the JMR.  The case is once again before the Board.  

The issues of entitlement to service connection for bowel and bladder disorders, and increased evaluations for low back pain and cervical spine DDD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's headaches were manifested by 
prostrating attacks occurring at least once a month but have not been manifested by very frequent, completely prostrating attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Prior to August 6, 2010, the criteria for a rating of 30 percent, but no higher, for the Veteran's headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  From August 6, 2010, the criteria for a rating in excess of 30 percent for the Veteran's headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  
The Veteran's service treatment records are on file, as are post-service VA and private treatment records and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

In the December 2015 JMR, the parties agreed that the Board failed to provide an adequate statement of reasons or bases in denying an initial evaluation in excess of 10 percent prior to August 6, 2010, and 30 percent thereafter for the Veteran's service-connected headaches.  They also agreed that the Board did not consider and discuss all potentially applicable provisions of law and regulation, specifically 38 C.F.R. §§ 4.3, 4.7, and 4.21.  The parties specifically noted that the Board did not address the Veteran's reports regarding the frequency and severity of his headaches in concluding that the headaches were non-prostrating, especially the Veteran's January 2008 report that the headaches occurred 2-3 times per week and were accompanied by photophobia (light sensitivity) and phonophobia (sound sensitivity), requiring him to take medication and lie down in a dark, quiet room.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headaches are rated under Diagnostic Code 8100.  Diagnostic Code 8100 provides a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months, a 30 percent rating for characteristic prostrating attacks occurring on average once a month over the last several months, and a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.
The rating criteria do not define "prostrating."  By way of reference, however, MERRIAM WEBSTER 'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), defines "prostration" as "complete physical or mental exhaustion."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), which defines "prostration" as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was first afforded a VA neurological examination in January 2008.  The 
Veteran described early morning headaches associated with his sinusitis, and headaches 2-3 times weekly in the afternoon with associated neck pain, photophobia and phonophobia.  He reported that during headaches he has to go to a quiet, dark environment, lie down, and take pain relievers.  The examiner stated that the Veteran reported that "he can usually work through the headaches, but most often can not resolve [them] until he goes to a quiet, dark environment and lies down."  The examiner noted that the headaches were of "migraine type, mild."  

During VA treatment in March 2010, the Veteran reported experiencing daily migraines. 

In his June 2010 DRO hearing, the Veteran reported experiencing headaches forcing him to lie down at least eight times over the past several months, with two headaches sometimes occurring in one week.  He reported that these attacks could only be alleviated by lying down with a damp cloth over his eyes, and that he spent most of the previous weekend lying down in his bedroom with a migraine.

In August 2010 the Veteran underwent a VA examination for sinus conditions.  The 
Veteran reported headaches occurring at least monthly but less than weekly.  He also reported losing 2 weeks of work as a mechanic in the past 12 months due to his back, neck, and headache conditions.

During another VA neurological examination in July 2011, he reported headaches occurring 2-3 times per week, accompanied by sensitivity to light and sound.  He stated that when he does not take his headache medicine he loses 3 days of work per month. 

The Veteran underwent VA examinations for his sinus, neck, and back conditions in November 2012.  During those examinations he reported waking up with pressure headaches and that his neck and back conditions were affecting his productivity as a mechanic.  

During private treatment in December 2012 and VA treatment in April 2013, the Veteran reported that his headaches had improved since his December 2012 surgery for sinus issues.  

After review of the record, the Board finds that an evaluation of 30 percent is warranted for the Veteran's headaches prior to August 6, 2010, but that an evaluation in excess of 30 percent is not warranted for either period on appeal.

Turning first to the period prior to August 6, 2010, the Board finds the Veteran's reports of experiencing headaches forcing him to lie down more than once a month to be credible.  To the extent that the January 2008 VA examiner classified the Veteran's headaches as mild and did not describe them as prostrating, the examiner did not explain those conclusions in light of the Veteran's descriptions of the frequency and severity of his headaches.  Therefore, the Board finds that an evaluation of 30 percent is warranted for this period.

However, even taking into consideration the provisions of 38 C.F.R. §§ 4.3, 4.7, and 4.21, an evaluation in excess of 30 percent is not warranted at any point during the appeal period.  While the Veteran has reported headaches occurring as often as daily, the higher 50 percent rating is not based on the number of headaches, but rather on very frequent, completely prostrating attacks that are productive of (or capable of producing) severe economic inadaptability.  Although he has reported missing 3 days of work per month due to headaches, and 2 weeks of work in a year as a result of his headache, back, and neck conditions, the Veteran has not asserted that the missed time or his headaches have prevented him from performing his job duties or have otherwise affected his employment status.  To the contrary, the Veteran has reported that he has been employed as a mechanic during the course of the appeal.  Moreover, the Veteran stated during the November 2012 VA examinations that his back and neck conditions, but not his headaches, were affecting his job productivity.  Therefore, the Board finds that the preponderance of the evidence supports an evaluation of no higher than 30 percent for the entire period on appeal.  

In summary, the Board has found that prior to August 6, 2010, the criteria for a 30 percent evaluation are met, and that the criteria for an evaluation in excess of 30 percent have not been met at any time during the course of the appeal.  



III. Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria specifically describe the Veteran's disability level and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the evidence also does not suggest that the Veteran's headaches have resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran  has been frequently hospitalized as a result of this condition.  Consequently, referral for extraschedular consideration is not warranted.  Id.

The Board additionally acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

However, in this case, there are no additional symptoms that have not been attributed to his service-connected headaches.  Further, the Veteran has not asserted, nor is there any evidence that suggests, that the Veteran's other service-connected disabilities have symptomology that is not contemplated by the relevant rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has not asserted that his headaches have rendered him unable to obtain and maintain substantially gainful employment, nor does the evidence indicate such.  To the contrary, the Veteran has reported that he is employed as a mechanic.  Therefore, action on a claim of entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

From January 29, 2007 through August 5, 2010, an evaluation of 30 percent, but no higher, for service-connected headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

For the period from August 6, 2010, an evaluation in excess of 30 percent for service-connected headaches is denied.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review of the remaining claims.

Turning first to the Veteran's claim for service connection for bowel and bladder disorders, a VA clinician provided an opinion in April 2015 that it was unlikely that the Veteran's current urinary tract condition was a result of his spinal condition, as neurologic examination showed no signs that spinal stenosis was affecting his lower body when his urinary symptoms began.  

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).  As an aggravation opinion has not been obtained, the claim must be remanded to obtain such.

Turning to the Veteran's claims for increased evaluations for low back pain and cervical spine DDD, the Veteran was last afforded a VA examination for these conditions in November 2012.  X-ray findings taken in conjunction with that examination showed normal lumbar disc spacing.  Subsequent private treatment records include a March 2013 magnetic resonance imaging (MRI) report showing lumbar spine multilevel disc degeneration with spinal stenosis at the L3-L4 level, and a November 2013 report of cervical spine whiplash with pulled neck and back muscles.  Given that it has been over three years since the Veteran was last afforded a VA examination for his spinal disabilities, and his disabilities may have increased in severity since that time as reflected by the 2013 private treatment records, the Board finds that a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Treatment records indicate that the Veteran receives ongoing treatment from Dr. Ralph at the Elm Creek Family and Urgent Care Clinic and through VA.  On remand, updated private and VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dating since November 2013.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his back, neck, and bowel and bladder conditions since April 2015, to include Dr. Ralph and the Elm Creek Family and Urgent Care Clinic.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

3. After the above has been completed to the extent possible, schedule the Veteran for a urinary tract examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's urinary tract condition has been caused by his service-connected spine disability.  Please explain why or why not.  

b. If not caused by the spine disability, the examiner should provide an opinion as to whether it is at least as likely as not that the urinary tract condition has been permanently worsened beyond normal progression (aggravated) by his spine disability.  Please explain why or why not.  

c. If the examiner finds that the Veteran's urinary tract condition has been permanently worsened beyond normal progression (aggravated) by the spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of urinary tract condition that is attributed to the spine disability.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Schedule the Veteran for a VA spine examination to determine the current severity of his cervical spine degenerative disc disease and low back disability.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the cervical spine and lumbar spine.  The examiner should describe all symptomatology associated with the Veteran's service-connected cervical spine degenerative disc disease and low back disability.  

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


